Citation Nr: 0504046	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-33 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 until October 1969.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an July 
2002 rating decision by the Waco, Texas Regional Office (RO) 
of the Department of Veterans Affairs (VA).


FINDING OF FACT

A chronic hearing loss disability was not manifested in 
service; sensorineural hearing loss was not manifested in the 
first postservice year; and there is no competent evidence 
relating the veteran's current hearing loss to service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2004).


                   REASONS AND BASES FOR FINDINGS AND 
CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in the instant case.  The 
Board finds that the mandates of the VCAA are met.

The veteran has been advised of VA's duty to notify and 
assist in the development of the claim.  A January 2002 
letter, (prior to the rating appealed) letter did not 
specifically cite the VCAA, but informed the veteran of what 
was needed to establish entitlement to the benefit sought and 
of his and VA's responsibilities in claims development.  The 
initial rating decision of July 2002 and a September 2003 
statement of the case (SOC) notified the veteran of 
applicable laws and regulations, of what the evidence showed, 
and why his claim was denied.  Also, regarding notice 
content, while the veteran was not advised verbatim to submit 
everything he had pertinent to the claim, the January 2002 
letter explained what type of evidence was needed to 
establish his claim and asked him to either submit such 
evidence or to clearly identify it so VA could obtain it.  
This was equivalent to asking him to submit everything he had 
pertinent to the claim.  There is no further duty to notify.   
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and provided him with an audiological 
evaluation in January 2004.  He has not identified any 
outstanding evidence pertinent to his claim.  VA's notice and 
assistance obligations are met.  No further notice or 
assistance to the veteran is required.  He is not prejudiced 
by the Board's proceeding with appellate review.

II.  Factual Background

The veteran's service records reveal that he served as a cook 
and kitchen supervisor.  Service medical records reveal that 
he served in an infantry unit.  Pre-induction audiometry in 
September 1967 showed that puretone thresholds, in decibels, 
were:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
35
LEFT
10
10
0
15
15


Audiometry from March 1968 showed air conduction puretone 
thresholds in decibels were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
30
/
50
LEFT
35
50
30
/
55

This March 1968 audiometry was ordered after the veteran 
reported suffering from an acute bilateral hearing loss for 
three weeks.  Otitis media (middle ear infection) of the left 
ear was diagnosed.  The veteran also suffered from ear 
problems in July and August of 1969 and both times received a 
diagnosis of otitis extrema (outer ear infection).  Hearing 
loss was not noted at those times.

Audiometry on separation in October 1969 showed that puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
05
/
05
LEFT
10
15
10
/
20


In a January 2002 letter, the veteran indicated that several 
ear specialists noted the close proximity of a helicopter pad 
to his mess hall, and concluded that the high pitch of the 
jet engines over a prolonged time contributed to his hearing 
loss.  

An April 2003 letter from Dr. H. indicates that the veteran 
has significant hearing loss in both ears, worse on the 
right, which was first noted in May 2001.  Menieres Disease 
(a disorder of the inner ear) was also diagnosed.  Dr. H. 
stated that with the information he possessed it was 
impossible to determine with any reliability how much of the 
veteran's hearing loss was caused by noise exposure during 
his military service versus his Meniere's disease, or any of 
the other potential causes of hearing loss.

On the veteran's November 2003 Form 9 he indicated that when 
he served in Vietnam, he was very close to a helicopter pad 
and big guns, and that he was not offered a hearing test in 
Vietnam or on separation.  He reported that he had suffered 
from hearing loss for the past "30 something years", but 
had only suffered from the Meniere's disease for the past 2 
to 3 years.  

On January 2004 VA audiological evaluation, audiometry showed 
that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
/
55
60
60
70
LEFT
/
15
35
55
60

Speech discrimination ability was 80 percent correct in the 
right ear and 100 percent correct in the left ear.  Diagnoses 
were left high frequency sensorineural hearing loss,  right 
moderate to severe sensorineural hearing loss, right 
Meniere's disorder and bilateral constant tinnitus.  The 
examiner noted that service medical records were negative for 
hearing loss and that the October 1969 separation examination 
revealed completely normal audiometric thresholds, and opined 
that it was less likely than not that the veteran's current 
problem with hearing loss was related to military service, 
particularly to noise exposure or acoustic trauma sustained 
while on active duty.   

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  To prevail in a claim seeking service connection, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury (disability).  
Hickson v. West; 13 Vet. App. 247, 248 (1999).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss (an organic disease of the nervous 
system) is a chronic disease which may be presumptively 
service connected if manifested to a compensable degree in 
the first postservice year.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

VA audiometry in January 2004 established that the veteran 
has a hearing loss disability in both ears.  Even though he 
served as a cook, it is not unreasonable to conclude that he 
had some exposure to noise (of helicopters) in service; 
however, the constant exposure to high levels of noise he 
alleges is not reflected in the records available.  
Regardless, to establish service connection for hearing loss 
disability the veteran must still show that there is a nexus 
between the hearing loss currently shown and service/noise 
exposure therein.  

The hearing loss temporarily manifest in service in March 
1968 was an acute condition related to a bout of otitis.  It 
occurred before the veteran was sent overseas (prior to any 
alleged noise exposure in Vietnam), and resolved with 
treatment.  A hearing loss was not noted later in service, 
and audiometry on separation was normal.  A sensorineural 
hearing loss is not shown to have been manifested in the 
veteran's first postservice year.  Consequently, service 
connection for hearing loss disability on the basis that such 
disability became manifest in service and has persisted, or 
on a presumptive basis (as a chronic disease of the nervous 
system) is not warranted.  

There remains for consideration the question of whether the 
veteran's current hearing loss disability is otherwise shown 
to be related to service.  In that regard, his private 
otolaryngologist (who accepted fully the extensive history of 
noise exposure in service the veteran alleges, and apparently 
did not have the benefit of reviewing the veteran's claims 
file which does not show chronic hearing loss disability 
until more than 30 years after service) indicated he could 
not state with any degree reliability how much of the 
veteran's hearing loss was due to noise exposure in service 
vs. other, nonservice-related factors.  The lengthy passage 
of time between service and the first postservice 
documentation of hearing loss, in 2001, itself mitigates 
against a finding that the veteran's hearing loss is related 
to service.  And the VA examiner in January 2004, who did 
have the benefit of a full records review opined that it was 
less not likely than likely that the veteran's hearing loss 
was related to service/due to noise exposure therein.  While 
the veteran attributes his hearing loss to noise exposure in 
service, his contentions in this matter are not competent 
evidence as he is a layperson.  The United States Court of 
Appeals for Veterans Claims has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against there being a nexus 
between the veteran's hearing loss and his service.   
Consequently, service connection for hearing loss must be 
denied.  


ORDER

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


